7,500,000 Shares

WELLCARE HEALTH PLANS, INC.

COMMON STOCK, PAR VALUE $.01

UNDERWRITING AGREEMENT

December 16, 2004

         
 
      December 16, 2004
 
        Morgan Stanley & Co. Incorporated
   
 
       
SG Cowen & Co., LLC
UBS Securities LLC
 

 


 
        Wachovia Capital Markets, LLC
   
 
       
c/o
  Morgan Stanley
1585 Broadway
New York, New York 10036  




Dear Sirs and Mesdames:

WellCare Health Plans, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several Underwriters named in Schedule II hereto (the
“Underwriters”), and the shareholder of the Company named in Schedule I-A hereto
(“SPEI”), the shareholders of the Company named in Schedule I-B hereto (the
“Non-Management Selling Shareholders”) and the Shareholders of the Company named
in Schedule I-C hereto (the “Management Selling Shareholders” and together with
SPEI and the Non-Management Selling Shareholders, the “Selling Shareholders”)
severally propose to sell to the several Underwriters, an aggregate of 7,500,000
shares (the “Firm Shares”) of the common stock, par value $.01, of the Company
(the “Common Stock”), of which 1,500,000 shares are to be issued and sold by the
Company and 6,000,000 shares are to be sold by the Selling Shareholders, each
Selling Shareholder selling the amount set forth opposite such Selling
Shareholder’s name in Schedules I-A, I-B and I-C hereto, as applicable.

SPEI proposes to sell to the several Underwriters not more than an additional
1,125,000 shares of Common Stock (the “Additional Shares”), if and to the extent
that you, as Managers of the offering, shall have determined to exercise, on
behalf of the Underwriters, the right to purchase such shares of common stock
granted to the Underwriters in Section 3 hereof. The Firm Shares and the
Additional Shares are hereinafter collectively referred to as the “Shares.” The
Company and the Selling Shareholders are hereinafter sometimes collectively
referred to as the “Sellers.”

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus, relating to the
Shares. The registration statement as amended at the time it becomes effective,
including the information (if any) deemed to be part of the registration
statement at the time of effectiveness pursuant to Rule 430A under the
Securities Act of 1933, as amended (the “Securities Act”), is hereinafter
referred to as the “Registration Statement”; the prospectus in the form first
used to confirm sales of Shares is hereinafter referred to as the “Prospectus.”
If the Company has filed an abbreviated registration statement to register
additional shares of Common Stock pursuant to Rule 462(b) under the Securities
Act (the “Rule 462 Registration Statement”), then any reference herein to the
term “Registration Statement” shall be deemed to include such Rule 462
Registration Statement.

1. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with each of the Underwriters that:

(a) Based on advice from the Commission, the Registration Statement has become
effective; no stop order suspending the effectiveness of the Registration
Statement is in effect, and no proceedings for such purpose are pending before
or, to the knowledge of the Company, threatened by the Commission.

(b) (i) The Registration Statement, when it became effective, did not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(ii) the Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder; and (iii) the Prospectus does not contain and, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph do
not apply to statements or omissions in the Registration Statement or the
Prospectus based upon information relating to any Underwriter furnished to the
Company in writing by such Underwriter through you expressly for use therein.

(c) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Prospectus and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole (collectively, the “WellCare Group”).

(d) Each subsidiary of the Company has been duly incorporated or organized, as
the case may be, is validly existing as a corporation or limited liability
company in good standing under the laws of the jurisdiction of its incorporation
or organization, as the case may be, has the power (corporate or limited
liability company, as the case may be) and authority to own its property and to
conduct its business as described in the Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the WellCare Group;
all of the issued shares of capital stock or membership interests, as the case
may be, of each of the Company’s subsidiaries have been duly and validly
authorized and issued or created, as the case may be, and, in the case of shares
of capital stock, are fully paid and non-assessable; and in each case such
capital stock or membership interest, as the case may be, is owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims, except as described in the Prospectus.

(e) This Agreement has been duly authorized, executed and delivered by the
Company.

(f) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in the Prospectus; and except as disclosed in
the Prospectus, there are no outstanding securities convertible into or
exchangeable for, or warrants, rights or options to subscribe to or purchase
from the Company, or obligation of the Company to issue, shares of Common Stock.

(g) The shares of Common Stock (including the Shares to be sold by the Selling
Shareholders) outstanding prior to the issuance of the Shares to be sold by the
Company have been duly authorized and are validly issued, fully paid and
non-assessable; and there are no restrictions on transfer of or encumbrances on
the Shares to be sold by the Selling Shareholders pursuant to this Agreement
under the laws of the State of Delaware or the certificate of incorporation of
the Company.

(h) The Shares to be sold by the Company have been duly authorized and, when
issued and delivered in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable; and the issuance of such Shares
will not be subject to any preemptive or similar rights.

(i) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company, or any agreement or other instrument binding upon the Company or
any of its subsidiaries that is material to the WellCare Group, or any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over the Company or any of its subsidiaries; and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by the Company of its obligations under
this Agreement, except such as may be required by the Securities Act, the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), the rules
and regulations of the New York Stock Exchange (the “NYSE”) or the securities or
Blue Sky laws of the various states in connection with the offer and sale of the
Shares.

(j) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the WellCare Group,
from that set forth in the Prospectus (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement).

(k) There are no legal or governmental proceedings pending or, to the knowledge
of the Company, threatened to which the Company or any of its subsidiaries is a
party or to which any of the properties of the Company or any of its
subsidiaries is subject that are required to be described in the Registration
Statement or the Prospectus and are not so described or any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement that are not described or filed as required.

(l) Each preliminary prospectus filed as part of the registration statement as
originally filed or as part of any amendment thereto, or filed pursuant to
Rule 424 under the Securities Act, complied when so filed in all material
respects with the Securities Act and the applicable rules and regulations of the
Commission thereunder.

(m) The Company is not, and after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the
Prospectus, will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

(n) The Company and each of its subsidiaries (i) are in compliance with any and
all applicable federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”);
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses; and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a material adverse effect on the
WellCare Group.

(o) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on the WellCare Group.

(p) There are no contracts, agreements or understandings between the Company and
any person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company or to require the Company to include such securities with the
Shares registered pursuant to the Registration Statement, in each case except as
described in the Prospectus.

(q) Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, (i) none of the Company or any of its
subsidiaries has incurred any material liability or obligation, direct or
contingent, or entered into any material transaction not in the ordinary course
of business; (ii) none of the Company or any of its subsidiaries has purchased
any of its outstanding capital stock or membership units, or declared, paid or
otherwise made any dividend or distribution of any kind on its capital stock or
membership units; and (iii) there has not been any material change in the
capital stock, membership units, short-term debt or long-term debt of any of the
Company or its subsidiaries, except in each case as described in the Prospectus.

(r) The Company and each of its subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the WellCare Group, in each case
free and clear of all liens, encumbrances and defects except such as are
described in the Prospectus or such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the WellCare Group; and any real property and buildings held
under lease by each of the Company and its subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and each of its subsidiaries, in each case
except as described in the Prospectus.

(s) Except as set forth in the Prospectus, (i) the Company and each of its
subsidiaries own, possess, license or have other rights to use on reasonable
terms, all material patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, or procedures), trademarks,
service marks and trade names, and domain names (in each case including all
registrations and applications to register same), and other intellectual
property, (collectively, the “Intellectual Property”) necessary for the
operation of the business of the Company and each of its subsidiaries as now
conducted; (ii) none of the Company or any of its subsidiaries has received any
notice of infringement of or conflict with asserted rights of other parties with
respect to such Intellectual Property, and the Company is unaware of any facts
which would form a reasonable basis for a party to send such a notice; (iii) to
the knowledge of the Company, there is no material infringement by third parties
of any such Intellectual Property that is owned by or exclusively licensed to
the Company or any of its subsidiaries; and (iv) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by any third
party that the conduct of the business of the Company or any of its subsidiaries
infringes or otherwise violates any Intellectual Property Rights of any third
party, and the Company is unaware of any other fact which would form a
reasonable basis for any such claim.

(t) No material labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent; and none
of the Company or any of its subsidiaries is aware of any existing, threatened
or imminent labor disturbance by the employees of any of its principal
suppliers, manufacturers or contractors that could have a material adverse
effect on the WellCare Group.

(u) None of the following events has occurred or exists: (i) a failure to
fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan, determined without regard to any waiver of
such obligations or extension of any amortization period; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees by any member of the WellCare Group that could have a
material adverse effect on the WellCare Group; or (iii) any breach by any member
of the WellCare Group of any contractual obligation to employees that could have
a material adverse effect on the WellCare Group. None of the following events
has or is reasonably likely to occur: (A) a material increase in the aggregate
amount of contributions required to be made to all Plans in the current fiscal
year of the WellCare Group compared to the amount of such contributions made in
the WellCare Group’s most recently completed fiscal year; (B) a material
increase in the WellCare Group’s “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the WellCare Group’s most
recently completed fiscal year; (C) the termination of any Plan the assets of
which are not sufficient to pay benefit liabilities; or (D) the filing of a
claim by one or more employees or former employees of the WellCare Group related
to their employment that could have a material adverse effect on the WellCare
Group. For purposes of this paragraph, the term “Plan” means a plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with respect to
which any member of the WellCare Group may have any liability.

(v) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; and none of the Company or any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
material adverse effect on the WellCare Group.

(w) None of the Company or any of its subsidiaries is (i) in violation of its
certificate of incorporation or bylaws or other organizational document, as the
case may be, or (ii) in default in any material respect, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, credit agreement or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its property or assets is subject.

(x) The Company and each of its subsidiaries (i) are in compliance with, and
conduct their respective businesses in conformity with, all applicable federal,
state and local laws and regulations, except where the failure to so comply or
conform would not have a material adverse effect on the WellCare Group;
(ii) have received all permits, licenses and other approvals issued by the
appropriate federal, state or local regulatory authorities necessary to conduct
their respective businesses, except where the failure to receive such permits,
licenses or other approvals would not have a material adverse effect on the
WellCare Group; (iii) are in compliance with all terms and conditions of any
such permit, license or other approval, except where such noncompliance would
not have a material adverse effect on the WellCare Group; and (iv) none of the
Company or any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such permit, license or other
approval which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a material adverse effect on the
WellCare Group, except in each case as described in the Prospectus.

(y) The Company and each of its subsidiaries have filed all federal, state and
local tax returns required to be filed through the date of this Agreement or
have requested extensions thereof (except for cases in which the failure to file
would not have a material adverse effect on the WellCare Group) and have paid
all taxes due thereon, and, except as currently being contested in good faith
and for which reserves required by generally accepted accounting principles have
been created on the financial statements of the Company, no tax deficiency has
been determined adversely to the Company or any of its subsidiaries which has
had (nor does the Company or any of its subsidiaries have any knowledge of any
tax deficiency which, if determined adversely to the Company or any of its
subsidiaries, could reasonably be expected to have) a material adverse effect on
the WellCare Group.

(z) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(aa) Based on its evaluation of its internal control over financial reporting,
the Company is not aware that there has been, since the end of the Company’s
most recent audited fiscal year, any material weakness or reportable condition
in the Company’s internal control over financial reporting (whether or not
remediated).

(bb) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 and 15d-14 under the Exchange
Act; such disclosure controls and procedures are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s Chief Executive Officer and Chief
Financial Officer by others within the Company, and such disclosure controls and
procedures are effective to perform the functions for which they were
established; the Company’s auditor and the Audit Committee of its Board of
Directors have been advised of: (i) any significant deficiencies in the design
or operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, and report financial data; and (ii) any
fraud, whether or not material, that involves management or other employees who
have a role in the Company’s internal controls; any material weaknesses in
internal controls have been identified for the Company’s auditors; and since the
date of the most recent evaluation of such disclosure controls and procedures,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.

(cc) The Company has provided Morgan Stanley & Co. Incorporated (“Morgan
Stanley”) true, correct, and complete copies of all documentation pertaining to
any extension of credit in the form of a personal loan made, directly or
indirectly, by the Company to any director or executive officer of the Company,
or to any family member or affiliate of any director or executive officer of the
Company; and since July 30, 2002, the Company has not, directly or indirectly,
including through any subsidiary: (i) extended credit, arranged to extend
credit, or renewed any extension of credit, in the form of a personal loan, to
or for any director or executive officer of the Company, or to or for any family
member or affiliate of any director or executive officer of the Company; or
(ii) made any material modification, including any renewal thereof, to any term
of any personal loan to any director or executive officer of the Company, or any
family member or affiliate of any director or executive officer, which loan was
outstanding on July 30, 2002.

(dd) The Company has not taken and will not take, directly or indirectly, any
action which is designed to or which has constituted or which might reasonably
be expected to cause or result in stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Shares.

(ee) Deloitte & Touche LLP, who have certified certain financial statements of
the Company and its subsidiaries, are independent public accountants as required
by the Securities Act and the rules and regulations of the Commission
thereunder.

(ff) It is not necessary in connection with the contribution of Common Stock to
any deferred compensation or other benefit plan to register any such Common
Stock under the Securities Act, or to qualify any indenture under the Trust
Indenture Act of 1939, as amended.

2. Representations and Warranties of the Selling Shareholders.

(a) SPEI represents and warrants to and agrees with each of the Underwriters
that:

(i) This Agreement has been duly authorized, executed and delivered by or on
behalf of SPEI.

(ii) The execution and delivery by SPEI of, and the performance by SPEI of its
obligations under, this Agreement will not contravene any provision of
applicable law or the partnership agreement of SPEI or any agreement or other
instrument binding upon SPEI or any judgment, order or decree of any
governmental body, agency or court having jurisdiction over SPEI, except to the
extent a consent or waiver has been obtained and remains in full force and
effect; and no consent, approval, authorization or order of, or qualification
with, any governmental body or agency is required for the performance by SPEI of
its obligations under this Agreement, except such as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Shares.

(iii) SPEI is, and on the Closing Date (as defined below) or any Option Closing
Date (as defined below), as the case may be, will be, the record owner of the
Shares to be sold by SPEI, free and clear of all security interests, claims,
liens, equities or other encumbrances, and has duly endorsed such Shares in
blank; and SPEI has the legal right and power, and all authorization and
approval required by law, to enter into this Agreement and to sell, transfer and
deliver the Shares to be sold by SPEI.

(iv) Upon payment for the Shares to be sold by SPEI pursuant to this Agreement,
delivery of such Shares, as directed by the Underwriters, to Cede & Co. (“Cede”)
or such other nominee as may be designated by The Depository Trust Company
(“DTC”), registration of such Shares in the name of Cede or such other nominee
and the crediting of such Shares on the books of DTC to securities accounts of
the Underwriters (assuming that neither DTC nor any such Underwriter has notice
of any adverse claim (within the meaning of Section 8-105 of the New York
Uniform Commercial Code (the “UCC”)) to such Shares), (A) DTC shall be a
“protected purchaser” of such Shares within the meaning of Section 8-303 of the
UCC, (B) under Section 8-501 of the UCC, the Underwriters will acquire a valid
security entitlement in respect of such Shares and (C) no action based on any
“adverse claim”, within the meaning of Section 8-102 of the UCC, to such Shares
may be asserted against the Underwriters with respect to such Shares; for
purposes of this representation, such Selling Shareholder may assume that when
such payment, delivery and crediting occur, (x) such Shares will have been
registered in the name of Cede or another nominee designated by DTC, in each
case on the Company’s share registry in accordance with its certificate of
incorporation, bylaws and applicable law, (y) DTC will be registered as a
“clearing corporation” within the meaning of Section 8-102 of the UCC and (z)
appropriate entries to the accounts of the several Underwriters on the records
of DTC will have been made pursuant to the UCC.

(v) SPEI is not prompted by any information concerning the Company or its
subsidiaries which is not set forth in the Prospectus to sell its Shares
pursuant to this Agreement.

(vi) (A) The Registration Statement, when it became effective, did not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
(B) the Prospectus does not contain and, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that the
representations and warranties set forth in this paragraph 2(a)(vi) are limited
to statements or omissions made in reliance upon information relating to SPEI
furnished to the Company in writing by SPEI expressly for use in the
Registration Statement, the Prospectus or any amendments or supplements thereto.

(vii) SPEI has not taken and will not take, directly or indirectly, any action
which is designed to or which has constituted or which might reasonably be
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of its Shares.

(viii) Except as disclosed by SPEI in writing to Morgan Stanley, neither SPEI
nor any of its affiliates directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
or has any other association with (within the meaning of Article 1(q) of the
Bylaws of the National Association of Securities Dealers, Inc. (the “NASD”)),
any member firm of the NASD.

(b) Each Non-Management Selling Shareholder and each Management Selling
Shareholder represents and warrants to and agrees with each of the Underwriters
that, with respect to such Selling Shareholders only:

(i) This Agreement has been duly authorized, executed and delivered by or on
behalf of such Selling Shareholder.

(ii) The execution and delivery by such Selling Shareholder of, and the
performance by such Selling Shareholder of its obligations under, this
Agreement, the Stock Custody Agreement signed by such Selling Shareholder and
EquiServe Trust Company, N.A., as Custodian, relating to the deposit of the
Shares to be sold by such Selling Shareholder (the “Custody Agreement”) and the
Power of Attorney appointing certain individuals as such Selling Shareholder’s
attorneys-in-fact to the extent set forth therein, relating to the transactions
contemplated hereby and by the Registration Statement (the “Power of Attorney”)
will not contravene (A) any provision of applicable law, (B) the partnership
agreement or membership agreement of such Selling Shareholder (if such Selling
Shareholder is a partnership or limited liability company), (C) any agreement or
other instrument binding upon such Selling Shareholder, except to the extent a
consent or waiver has been obtained and remains in full force and effect or (D)
any judgment, order or decree of any governmental body, agency or court having
jurisdiction over such Selling Shareholder, except, in the case of clauses (A),
(C) and (D), where such contravention would not impact in any material respect
the consummation of such Selling Shareholder’s obligations under this Agreement,
the Custody Agreement or such Selling Shareholder’s Power of Attorney; and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by such Selling
Shareholder of its obligations under this Agreement or the Custody Agreement or
Power of Attorney of such Selling Shareholder, except such as may be required by
the Securities Act, the Exchange Act, the securities or Blue Sky laws of any
jurisdiction, or the rules and regulations of the NASD in connection with the
offer and sale of the Shares.

(iii) Such Selling Shareholder is, and on the Closing Date will be, the record
owner of the Shares to be sold by such Selling Shareholder (in the case of an
individual, either individually or jointly with such individual’s spouse), free
and clear of all security interests, claims, liens, equities or other
encumbrances, and has duly endorsed such Shares in blank; and such Selling
Shareholder has the legal right and power, and all authorization and approval
required by law, to enter into this Agreement, the Custody Agreement and the
Power of Attorney of such Selling Shareholder and to sell, transfer and deliver
the Shares to be sold by such Selling Shareholder.

(iv) The Custody Agreement and the Power of Attorney of such Selling Shareholder
have been duly authorized, executed and delivered by such Selling Shareholder
and are valid and binding agreements of such Selling Shareholder.

(v) Upon payment for the Shares to be sold by such Selling Shareholder pursuant
to this Agreement, delivery of such Shares, as directed by the Underwriters, to
Cede or such other nominee as may be designated by DTC, registration of such
Shares in the name of Cede or such other nominee and the crediting of such
Shares on the books of DTC to securities accounts of the Underwriters (assuming
that neither DTC nor any such Underwriter has notice of any adverse claim
(within the meaning of Section 8-105 of the UCC) to such Shares), (A) DTC shall
be a “protected purchaser” of such Shares within the meaning of Section 8-303 of
the UCC, (B) under Section 8-501 of the UCC, the Underwriters will acquire a
valid security entitlement in respect of such Shares and (C) no action based on
any “adverse claim”, within the meaning of Section 8-102 of the UCC, to such
Shares may be asserted against the Underwriters with respect to such Shares; for
purposes of this representation, such Selling Shareholder may assume that when
such payment, delivery and crediting occur, (x) such Shares will have been
registered in the name of Cede or another nominee designated by DTC, in each
case on the Company’s share registry in accordance with its certificate of
incorporation, bylaws and applicable law, (y) DTC will be registered as a
“clearing corporation” within the meaning of Section 8-102 of the UCC and
(z) appropriate entries to the accounts of the several Underwriters on the
records of DTC will have been made pursuant to the UCC.

(vi) (A) In the case of the Management Selling Shareholders only, such Selling
Shareholder has no reason to believe that the representations and warranties of
the Company contained in Section 1 are not true and correct, is familiar with
the Registration Statement and Prospectus and has no knowledge of any material
fact, condition or information not disclosed in the Prospectus that has had, or
may have, a material adverse effect on the WellCare Group; and (B) such Selling
Shareholder is not prompted by any information concerning the Company or its
subsidiaries which is not set forth in the Prospectus or the Registration
Statement to sell its Shares pursuant to this Agreement.

(vii) (A) The Registration Statement, when it became effective, did not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
(B) the Prospectus does not contain and, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that the
representations and warranties set forth in this paragraph 2(b)(vii) do not
apply to statements or omissions in the Registration Statement or the Prospectus
based upon information relating to any Underwriter furnished to the Company in
writing by such Underwriter through you expressly for use therein; and provided,
further, that, in the case of the Non-Management Selling Shareholders only, the
representations and warranties set forth in this paragraph 2(b)(vii) are limited
to statements or omissions made in reliance upon information relating to such
Selling Shareholder furnished to the Company in writing by such Selling
Shareholder expressly for use in the Registration Statement, the Prospectus or
any amendments or supplements thereto.

(viii) Such Selling Shareholder has not taken and will not take, directly or
indirectly, any action which is designed to or which has constituted or which
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
its Shares.

(ix) Except as disclosed by such Selling Shareholder in writing to Morgan
Stanley, neither the Selling Shareholder nor any of his, her or its affiliates
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, or has any other association
with (within the meaning of Article 1(q) of the Bylaws of the NASD), any member
firm of the NASD.

3. Agreements to Sell and Purchase. Each Seller, severally and not jointly,
hereby agrees to sell to the several Underwriters, and each Underwriter, upon
the basis of the representations and warranties herein contained, but subject to
the conditions hereinafter stated, agrees, severally and not jointly, to
purchase from such Seller at $30.40 a share (the “Purchase Price”) the number of
Firm Shares (subject to such adjustments to eliminate fractional shares as you
may determine) that bears the same proportion to the number of Firm Shares to be
sold by such Seller as the number of Firm Shares set forth in Schedule II hereto
opposite the name of such Underwriter bears to the total number of Firm Shares.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, SPEI agrees to sell to the Underwriters
the Additional Shares, and the Underwriters shall have the right to purchase,
severally and not jointly, up to 1,125,000 Additional Shares at the Purchase
Price. You may exercise this right on behalf of the Underwriters in whole or
from time to time in part by giving written notice of each election to exercise
the option not later than 30 days after the date of this Agreement. Any exercise
notice shall specify the number of Additional Shares to be purchased by the
Underwriters and the date on which such shares are to be purchased. Each
purchase date must be at least one business day after the written notice is
given and may not be earlier than the Closing Date nor later than ten business
days after the date of such notice. Additional Shares may be purchased as
provided in Section 5 hereof solely for the purpose of covering over-allotments
made in connection with the offering of the Firm Shares. On each day, if any,
that Additional Shares are to be purchased (an “Option Closing Date”), each
Underwriter agrees, severally and not jointly, to purchase the number of
Additional Shares (subject to such adjustments to eliminate fractional shares as
you may determine) that bears the same proportion to the total number of
Additional Shares to be purchased on such Option Closing Date as the number of
Firm Shares set forth in Schedule II hereto opposite the name of such
Underwriter bears to the total number of Firm Shares.

Each Seller (other than Sorrento Investment Group LLC) hereby agrees that,
without the prior written consent of Morgan Stanley on behalf of the
Underwriters, it will not, during the period ending 90 days after the date of
the Prospectus, (a) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock, (b) file any registration
statement with the Commission relating to the offering of any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or (c) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (a), (b) or
(c) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise.

Notwithstanding the foregoing, if (i) during the last 17 days of the 90-day
restricted period the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (ii) prior to the expiration
of the 90-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day period, the restrictions imposed by this letter shall continue to apply
until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

The restrictions contained in the second preceding paragraph shall not apply to
(A) the Shares to be sold hereunder; (B) the issuance by the Company of shares
of Common Stock upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof of which the Underwriters have been
advised in writing; (C) transactions by any person other than the Company
relating to shares of Common Stock or other securities acquired in open market
transactions after the completion of the offering of the Shares; (D) the grant
of options or the issuance of shares of Common Stock by the Company to
employees, officers, directors, advisors or consultants pursuant to an employee
benefit plan described in the Prospectus; (E) the filing of any registration
statement on Form S-8 in respect of any employee benefit plan described in the
Prospectus; or (F) transfers of shares of Common Stock or any security
convertible into Common Stock as a bona fide gift or gifts or transfers to
controlled affiliates, provided that each transferee also agrees to the
restrictions described above; or (G) the establishment of a trading plan
pursuant to Rule 10b5-1 under the Exchange Act, provided that no sales or other
transfers occur under such plan during the restricted period referred to in the
second preceding paragraph. In addition, each Selling Shareholder agrees that,
without the prior written consent of Morgan Stanley on behalf of the
Underwriters, it will not, during the period ending 90 days after the date of
the Prospectus, make any demand for, or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock.

4. Terms of Public Offering. The Sellers are advised by you that the
Underwriters propose to make a public offering of their respective portions of
the Shares as soon after the Registration Statement and this Agreement have
become effective as in your judgment is advisable. The Sellers are further
advised by you that the Shares are to be offered to the public initially at
$32.00 a share (the “Public Offering Price”) and to certain dealers selected by
you at a price that represents a concession not in excess of $1.04 a share under
the Public Offering Price.

5. Payment and Delivery. Payment for the Firm Shares to be sold by the Sellers
shall be made to such Sellers in federal or other funds immediately available in
New York City against delivery of such Firm Shares for the respective accounts
of the several Underwriters at 10:00 a.m., New York City time, on December 22,
2004, or at such other time on the same or such other date, not later than
December 29, 2004 as shall be designated in writing by you. The time and date of
such payment are hereinafter referred to as the “Closing Date.”

Payment for any Additional Shares shall be made to SPEI in federal or other
funds immediately available in New York City against delivery of such Additional
Shares for the respective accounts of the several Underwriters at 10:00 a.m.,
New York City time, on the date specified in the corresponding notice described
in Section 3 or at such other time on the same or on such other date, in any
event not later than January 31, 2005, as shall be designated in writing by you.

The Firm Shares and Additional Shares shall be registered in such names and in
such denominations as you shall request in writing not later than one full
business day prior to the Closing Date or the applicable Option Closing Date, as
the case may be. The Firm Shares and Additional Shares shall be delivered to you
on the Closing Date or an Option Closing Date, as the case may be, for the
respective accounts of the several Underwriters, with any transfer taxes payable
in connection with the transfer of the Shares to the Underwriters duly paid,
against payment of the Purchase Price therefor.

6. Conditions to the Underwriters’ Obligations. The obligations of the Sellers
to sell the Shares to the Underwriters and the several obligations of the
Underwriters to purchase and pay for the Shares on the Closing Date are subject
to the condition that the Registration Statement shall have become effective not
later than 5:30 pm (New York City time) on the date hereof.

The several obligations of the Underwriters are subject to the following further
conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the Company’s securities by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the WellCare Group, from that set forth in
the Prospectus (exclusive of any amendments or supplements thereto subsequent to
the date of this Agreement) that, in your judgment, is material and adverse and
that makes it, in your judgment, impracticable to market the Shares on the terms
and in the manner contemplated in the Prospectus.

(b) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 6(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date, the Company has complied in all
material respects with all of the agreements and satisfied all of the conditions
on its part to be performed or satisfied hereunder on or before the Closing
Date, no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or, to
the Company’s knowledge, threatened.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Underwriters shall have received on the Closing Date an opinion of
Greenberg Traurig, LLP, outside counsel for the Company, dated the Closing Date,
to the effect that:

(i) each of the Company and its subsidiaries has been duly incorporated or
organized, as the case may be, is validly existing as a corporation or limited
liability company in good standing under the laws of the jurisdiction of its
incorporation or organization, as the case may be, has the power (corporate or
limited liability company, as the case may be) and authority to own its property
and to conduct its business as described in the Prospectus and (based solely on
an examination of certificates of government officials and agencies) is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
WellCare Group;

(ii) the authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in the Prospectus;

(iii) the shares of Common Stock (including the Shares to be sold by the Selling
Shareholders) outstanding prior to the issuance of the Shares to be sold by the
Company have been duly authorized and are validly issued, fully paid and
non-assessable; and there are no restrictions on transfer of or encumbrances on
such Common Stock under the laws of the State of Delaware or the certificate of
incorporation of the Company;

(iv) all of the issued shares of capital stock or membership interest, as the
case may be, of each of the Company’s subsidiaries have been duly and validly
authorized and issued or created, as the case may be, and, in the case of shares
of capital stock, are fully paid and non-assessable; and in each case such
capital stock is owned directly or indirectly by the Company, free and clear of
all liens, encumbrances, equities or claims, except as described in the
Prospectus;

(v) the Shares to be sold by the Company have been duly authorized and, when
issued and delivered in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable, and the issuance of such Shares
will not be subject to any preemptive or similar rights;

(vi) this Agreement has been duly authorized, executed and delivered by the
Company;

(vii) the execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene any
provision of the certificate of incorporation or by-laws of the Company or, to
the best of such counsel’s knowledge, any agreement or other instrument binding
upon the Company and filed or required to be filed as an exhibit to the
Registration Statement, or to the best of such counsel’s knowledge, any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Company or any of its subsidiaries or any applicable U.S.
federal, New York, Florida, or Connecticut state law, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by the Company of its obligations under
this Agreement, except such as may be required by the securities or Blue Sky
laws of the various states in connection with the offer and sale of the Shares
as to which no opinion is expressed or (B) have been obtained or made;

(viii) it is not necessary in connection with the grant, offer or sale of any
options for Common Stock, to register any such Common Stock or options for
Common Stock under the Securities Act;

(ix) the statements relating to legal matters, documents or proceedings included
in (A) the Prospectus under the captions “Risk Factors,” “Management’s
Discussion and Analysis of Financial Condition and Results of
Operations¾Overview,” “Our Business,” “Management,” “Certain Transactions,”
“Description of Capital Stock,” and “Underwriters” and (B) the Registration
Statement in Items 14 and 15, in each case fairly summarize in all material
respects such matters, documents or proceedings;

(x) after due inquiry, such counsel does not know of any legal or governmental
proceedings pending or threatened to which the Company or any of its
subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject that are required to be described in the
Registration Statement or the Prospectus and are not so described or of any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement that are not described or filed as
required;

(xi) the Company is not, and, after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in the
Prospectus, will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended;

(xii) the WellCare Group (A) has received all permits, licenses and other
approvals issued by the appropriate federal and New York, Florida, and
Connecticut state or local regulatory authorities necessary to conduct its
businesses, except where the failure to receive such permits, licenses or other
approvals would not have a material adverse effect on the WellCare Group and (B)
is in compliance with all terms and conditions of any such permit, license or
other approval, except where such noncompliance would not have a material
adverse effect on the WellCare Group; and (C) none of the Company or any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such permit, license or other approval, except where such
revocation or modification would not have a material adverse effect on the
WellCare Group, except as described in the Prospectus;

(xiii) (A) such counsel is of the opinion that the Registration Statement and
the Prospectus (except for the financial statements and financial schedules and
other financial and statistical data included therein, as to which such counsel
need not express any opinion) comply as to form in all material respects with
the Securities Act and the applicable rules and regulations of the Commission
thereunder; and (B) nothing has come to the attention of such counsel to lead
such counsel to believe that (i) the Registration Statement and the prospectus
included therein at the time the Registration Statement became effective (except
for the financial statements and financial schedules and other financial and
statistical data included therein, as to which such counsel need not express any
belief) contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (ii) the Prospectus (except for the financial
statements and financial schedules and other financial and statistical data
included therein, as to which such counsel need not express any belief) as of
its date or as of the Closing Date contained or contains any untrue statement of
a material fact or omitted or omits to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(d) The Underwriters shall have received on the Closing Date an opinion of
General Counsel for the Company, dated the Closing Date, to the effect that:

(i) the execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene any
applicable Illinois or Indiana state law; and

(ii) the WellCare Group (A) has received all permits, licenses and other
approvals issued by the appropriate Illinois and Indiana state or local
regulatory authorities necessary to conduct its businesses, except where the
failure to receive such permits, licenses or other approvals would not have a
material adverse effect on the WellCare Group and (B) is in compliance with all
terms and conditions of any such permit, license or other approval, except where
such noncompliance would not have a material adverse effect on the WellCare
Group; and (C) none of the Company or any of its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
permit, license or other approval, except where such revocation or modification
would not have a material adverse effect on the WellCare Group, except as
described in the Prospectus.

(e) The Underwriters shall have received on the Closing Date an opinion of
Kirkland & Ellis LLP, counsel for SPEI, dated the Closing Date, to the effect
that:

(i) SPEI has duly authorized, executed and delivered this Agreement;

(ii) the execution and delivery of this Agreement by SPEI, the sale of the
Shares to be sold by SPEI in accordance with the provisions of this Agreement
and the consummation by SPEI of the transactions herein contemplated will not
(A) violate the organizational documents or by-laws of SPEI, (B) constitute a
violation by SPEI of any applicable provision of any law, statute or regulation
of any governmental agency or body having jurisdiction over SPEI or the property
of SPEI (except with respect to compliance with any disclosure requirement or
any prohibition against fraud or misrepresentation or as to whether performance
of the indemnification or contribution provisions in this Agreement would be
permitted, as to which such counsel need not express an opinion) or (C) breach,
or result in a default under, any existing obligation of SPEI under any of the
agreements or forms of agreements set forth on an exhibit attached to such
opinion, which representatives of SPEI have advised such counsel include all
material debt agreements and instruments of or binding on SPEI, in each case
except to the extent a consent or waiver has been obtained and remains in full
force and effect and/or other than such violations, breaches or defaults which,
individually or in the aggregate, would not materially adversely affect the
SPEI’s ability to perform its obligations under this Agreement;

(iii) to the knowledge of such counsel, no consent, approval, authorization or
order of or filing with any court or governmental agency or body is required for
the transfer and sale of the Shares by SPEI or the consummation by SPEI of the
transactions contemplated by this Agreement, other than such consents,
approvals, authorizations, orders or filings (A) as may be required under
foreign securities or state “blue sky” laws in connection with the purchase and
distribution of Shares by the Underwriters (as to which laws we have not been
requested to express and therefore do not express an opinion) or (B) as have
been obtained and remain in full force and effect; and

(iv) SPEI will be, immediately prior to the Closing Date, the sole registered
owner of the Shares to be sold by SPEI; upon payment for the Shares to be sold
by SPEI to each of the several Underwriters as provided in this Agreement, the
delivery of such Shares to Cede or such other nominee as may be designated by
DTC, the registration of such Shares in the name of Cede or such other nominee
and the crediting of such Shares on the records of DTC to security accounts in
the name of such Underwriter (assuming neither DTC nor such Underwriter has
notice of any adverse claim (as such term is defined in Section 8-102(a)(1) of
the UCC) to any “security entitlement” (within the meaning of
Section 8-102(a)(17) of the UCC) in respect of such Shares), (A) under Section
8-501 of the UCC, such Underwriter will acquire a “security entitlement” (within
the meaning of Section 8-102(a)(17) of the UCC) in respect of such Shares and
(B) no action based on any “adverse claim” (as defined in Section 8-102(a)(1) of
the UCC) to such security entitlement may be asserted against such Underwriter,
it being understood that for purposes of such opinion, such counsel may assume
that when such payment, delivery, registration and crediting occur, (x) the
Shares will have been registered in the name of Cede or such other nominee as
may be designated by DTC, in each case on the Company’s share registry in
accordance with its certificate of incorporation, by-laws and applicable law,
(y) DTC will be a “securities intermediary” within the meaning of Section 8-102
of the UCC and (z) appropriate entries to the securities account or accounts in
the name of such Underwriter on the records of DTC will have been made pursuant
to the UCC.

(f) The Underwriters shall have received on the Closing Date an opinion of one
or more counsel for the Non-Management Selling Shareholders and the Management
Selling Shareholders, dated the Closing Date, to the effect that, with respect
to the Selling Shareholder about which such counsel is opining:

(i) this Agreement, the Custody Agreement and the Power of Attorney have been
duly authorized, executed and delivered by or on behalf of such Selling
Shareholders;

(ii) the execution and delivery by such Selling Shareholder of, and the
performance by such Selling Shareholder of its obligations under this Agreement
and the Custody Agreement and Power of Attorney of such Selling Shareholder, and
the sale of the Shares to be sold by such Selling Shareholder in accordance with
the provisions of this Agreement and the consummation by such Selling
Shareholder of the transactions herein and therein contemplated, will not
contravene any provision of applicable law (except (A) in the case of the
Non-Management Selling Shareholders only, with respect to compliance with any
disclosure requirement or any prohibition against fraud or misrepresentation or
(B) as to whether performance of the indemnification or contribution provisions
in this Agreement would be permitted, as to which such counsel need not express
an opinion), or the organizational documents or partnership or membership
agreement of such Selling Shareholder (if such Selling Shareholder is a
partnership or limited liability company) or, to the best of such counsel’s
knowledge, any agreement or other instrument binding upon such Selling
Shareholder or, to the best of such counsel’s knowledge, any judgment, order or
decree of any governmental body, agency or court having jurisdiction over such
Selling Shareholder, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by such Selling Shareholder of its obligations under this Agreement
or the Custody Agreement or Power of Attorney of such Selling Shareholder,
except such as may be required by the securities or Blue Sky laws of the various
states in connection with offer and sale of the Shares, as to which no opinion
is expressed;

(iii) such Selling Shareholder is the record owner of the Shares to be sold by
such Selling Shareholder (in the case of an individual, either individually or
jointly with such individual’s spouse), and such Selling Shareholder has the
legal right and power, and all authorization and approval required by law, to
enter into this Agreement and the Custody Agreement and Power of Attorney of
such Selling Shareholder and to sell, transfer and deliver the Shares to be sold
by such Selling Shareholder;

(iv) the Custody Agreement and Power of Attorney of such Selling Shareholder
have been duly authorized, executed and delivered by such Selling Shareholder
and are valid and binding agreements of such Selling Shareholder;

(v) upon payment for the Shares to be sold by such Selling Shareholder to each
of the several Underwriters as provided in this Agreement, the delivery of such
Shares to Cede or such other nominee as may be designated by DTC, the
registration of such Shares in the name of Cede or such other nominee and the
crediting of such Shares on the records of DTC to security accounts in the name
of such Underwriter (assuming neither DTC nor such Underwriter has notice of any
adverse claim (as such term is defined in Section 8-102(a)(1) of the UCC) to any
“security entitlement” (within the meaning of Section 8-102(a)(17) of the UCC)
in respect of such Shares), (A) under Section 8-501 of the UCC, such Underwriter
will acquire a “security entitlement” (within the meaning of
Section 8-102(a)(17) of the UCC) in respect of such Shares and (B) no action
based on any “adverse claim” (as defined in Section 8-102(a)(1) of the UCC) to
such Shares may be asserted against such Underwriter, it being understood that
for purposes of such opinion, such counsel may assume that when such payment,
delivery, registration and crediting occur, (x) such Shares will have been
registered in the name of Cede or such other nominee as may be designated by
DTC, in each case on the Company’s share registry in accordance with its
certificate of incorporation, by-laws and applicable law, (y) DTC will be a
“securities intermediary” within the meaning of Section 8-102 of the UCC and
(z) appropriate entries to the securities account or accounts in the name of
such Underwriter on the records of DTC will have been made pursuant to the UCC;
and

(vi) (A) in the case of the Management Selling Shareholders only, such counsel
is of the opinion that the Registration Statement and the Prospectus (except for
the financial statements and financial schedules and other financial and
statistical data included therein, as to which such counsel need not express any
opinion) comply as to form in all material respects with the Securities Act and
the applicable rules and regulations of the Commission thereunder; and (B)
nothing has come to the attention of such counsel that causes such counsel to
believe that (i) the Registration Statement or the prospectus included therein
(except for the financial statements and financial schedules and other financial
and statistical data included therein, as to which such counsel need not express
any belief) at the time the Registration Statement became effective contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (ii) the Prospectus (except for the financial statements and financial
schedules and other financial and statistical data included therein, as to which
such counsel need not express any belief) as of its date or as of the Closing
Date contained or contains an untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that in the case of the Non-Management Selling Shareholders
only, such counsel need express such belief only as to statements or omissions
in the Registration Statement or the Prospectus based upon information relating
to such Selling Shareholder furnished in writing by or on behalf of such Selling
Shareholder expressly for use in the Registration Statement, the Prospectus or
any amendments or supplements thereto.

(g) The Underwriters shall have received on the Closing Date an opinion of
Cleary, Gottlieb, Steen & Hamilton, counsel for the Underwriters, dated the
Closing Date, covering the matters referred to in Sections 6(c)(v), 6(c)(vi),
6(c)(ix) (but only as to the statements in the Prospectus under “Description of
Capital Stock” and “Underwriters”) and a letter covering the matters referred to
in 6(c)(xiii)(B) above.

(h) The Underwriters shall have received on the Closing Date an opinion of Hogan
& Hartson L.L.P., federal, Florida and New York health regulatory counsel for
the Underwriters, dated the Closing Date, covering the matters referred to in
Section 6(c)(ix)(A) (solely with respect to the accuracy of the statements
summarizing federal, Florida and New York health statutes and regulations,
described in specified sections under “Risk Factors,” “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” and “Our
Business” in the Prospectus) and a letter covering the matters referred to in
6(c)(xiii)(B) (solely with respect to the information relating to federal,
Florida and New York health statues and regulations contained in specified
sections under “Risk Factors,” “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” and “Our Business” in the
Prospectus) in the forms previously agreed to.

With respect to Section 6(c)(xiii) above, Greenberg Traurig, LLP, Cleary,
Gottlieb, Steen & Hamilton and Hogan and Hartson L.L.P., and with respect to
Section 6(f)(vi) above, counsel for any Selling Shareholders, may state that
their beliefs are based upon their participation in the preparation of the
Registration Statement and Prospectus and any amendments or supplements thereto
and review and discussion of the contents thereof, but are without independent
check or verification, except as specified. With respect to Sections 6(e) and
6(f) above, Kirkland & Ellis LLP and counsel for any Selling Shareholders may
rely upon an opinion or opinions of other counsel for any Selling Shareholder
and, with respect to factual matters and to the extent such counsel deems
appropriate, upon the representations of each Selling Shareholder contained
herein and in the Custody Agreement and Power of Attorney of such Selling
Shareholder, as applicable, and in other documents and instruments; provided
that (A) each such counsel for the Selling Shareholders is satisfactory to your
counsel, (B) a copy of each opinion so relied upon is delivered to you and is in
form and substance satisfactory to your counsel, (C) copies of such Custody
Agreements and Powers of Attorney and of any such other documents and
instruments shall be delivered to you and shall be in form and substance
satisfactory to your counsel and (D) such counsel for the Selling Shareholders
shall state in their opinion that they are justified in relying on each such
other opinion. With respect to Section 6(c) above, Greenberg Traurig, LLP may
rely, with respect to factual matters and to the extent such counsel deems
appropriate, upon the representations of the Company contained herein and in
other documents and instruments; provided that copies of such other documents
and instruments shall be delivered to you and shall be in form and substance
satisfactory to your counsel.

The opinions of Greenberg Traurig, LLP, General Counsel for the Company,
Kirkland & Ellis LLP and counsel for any Selling Shareholder described in
Sections 6(c), 6(d), 6(e) and 6(f) above shall be rendered to the Underwriters
at the request of the Company or one or more of the Selling Shareholders, as the
case may be, and shall so state therein.

(i) The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Underwriters, from Deloitte &
Touche LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement and the Prospectus; provided
that the letter delivered on the Closing Date shall use a “cut-off date” not
earlier than the date hereof.

(j) The “lock-up” agreements, each substantially in the form of Exhibit A hereto
except as you may otherwise agree, between you and certain shareholders,
officers and directors of the Company relating to sales and certain other
dispositions of shares of Common Stock or certain other securities, delivered to
you on or before the date hereof, shall be in full force and effect on the
Closing Date.

(k) The Shares shall have been approved for listing on the NYSE, subject only to
official notice of issuance.

The several obligations of the Underwriters to purchase Additional Shares
hereunder are subject to the delivery to you on the applicable Option Closing
Date of such documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Additional
Shares to be sold on such Option Closing Date and other matters related to the
issuance of such Additional Shares.

7. Covenants of the Company. In further consideration of the agreements of the
Underwriters herein contained, the Company covenants with each Underwriter as
follows:

(a) To furnish to you, without charge, five signed copies of the Registration
Statement (including exhibits thereto) and for delivery to each other
Underwriter a conformed copy of the Registration Statement (without exhibits
thereto) and to furnish to you in New York City, without charge, prior to
10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 7(c) below, as many
copies of the Prospectus and any supplements and amendments thereto or to the
Registration Statement as you may reasonably request.

(b) Before amending or supplementing the Registration Statement or the
Prospectus, to furnish to you a copy of each such proposed amendment or
supplement and not to file any such proposed amendment or supplement to which
you reasonably object, and to file with the Commission within the applicable
period specified in Rule 424(b) under the Securities Act any prospectus required
to be filed pursuant to such Rule.

(c) If, during such period after the first date of the public offering of the
Shares as in the opinion of counsel for the Underwriters the Prospectus is
required by law to be delivered in connection with sales by an Underwriter or
dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to the dealers (whose names and
addresses you will furnish to the Company) to which Shares may have been sold by
you on behalf of the Underwriters and to any other dealers upon request, either
amendments or supplements to the Prospectus so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus is delivered to a purchaser, be misleading or
so that the Prospectus, as amended or supplemented, will comply with law.

(d) To endeavor to qualify the Shares for offer and sale under the securities or
Blue Sky laws of such jurisdictions as you shall reasonably request.

(e) To make generally available to the Company’s security holders and to you as
soon as practicable an earning statement covering the twelve-month period ending
December 31, 2005 that satisfies the provisions of Section 11(a) of the
Securities Act and the rules and regulations of the Commission thereunder.

8. Expenses. Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all expenses incident to the performance of their obligations under
this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s counsel, the Company’s accountants and counsel for the Selling
Shareholders in connection with the registration and delivery of the Shares
under the Securities Act and all other fees or expenses in connection with the
preparation and filing of the Registration Statement, any preliminary
prospectus, the Prospectus and amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the mailing
and delivering of copies thereof to the Underwriters and dealers, in the
quantities hereinabove specified; (ii) all costs and expenses related to the
transfer and delivery of the Shares to the Underwriters, including any transfer
or other taxes payable thereon; (iii) the cost of printing or producing any Blue
Sky or Legal Investment memorandum in connection with the offer and sale of the
Shares under state securities laws and all expenses in connection with the
qualification of the Shares for offer and sale under state securities laws as
provided in Section 7(d) hereof, including filing fees and the reasonable fees
and disbursements of counsel for the Underwriters in connection with such
qualification and in connection with the Blue Sky or Legal Investment
memorandum; (iv) all filing fees and the reasonable fees and disbursements of
counsel to the Underwriters incurred in connection with the review and
qualification of the offering of the Shares by the NASD; (v) all fees and
expenses in connection with the preparation and filing of the registration
statement on Form 8-A relating to the Common Stock and all costs and expenses
incident to listing the Shares on the NYSE; (vi) the cost of printing
certificates representing the Shares; (vii) the costs and charges of any
transfer agent, registrar or depositary; (viii) the costs and expenses of the
Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Shares, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show (it being understood that the Underwriters shall be responsible for paying
travel and lodging expenses of the representatives of the Underwriters, one-half
of the cost of any aircraft chartered in connection with the road show, and for
any ground transportation used by representatives of the Company or the
Underwriters in connection with the road show); (ix) the document production
charges and expenses associated with printing this Agreement; and (x) all other
costs and expenses incident to the performance of the obligations of the Company
hereunder for which provision is not otherwise made in this Section. It is
understood, however, that except as provided in this Section, Section 9 entitled
“Indemnity and Contribution”, and the last paragraph of Section 11 below, the
Underwriters will pay all of their costs and expenses, including fees and
disbursements of their counsel, stock transfer taxes payable on resale of any of
the Shares by them and any advertising expenses connected with any offers they
may make.

The provisions of this Section shall not supersede or otherwise affect any
agreement that the Sellers may otherwise have for the allocation of such
expenses among themselves.

9. Indemnity and Contribution. (a) Each of the Company and the Management
Selling Shareholders, severally and not jointly, agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls any Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act and each affiliate of any Underwriter within the meaning of
Rule 405 under the Securities Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or any amendment
thereof, any preliminary prospectus, the Prospectus (as amended or supplemented
if the Company shall have furnished any amendments or supplements thereto) or
the Form 8-K filed by the Company with the Commission on November 4, 2004
(including the exhibit furnished therewith), or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through you expressly for use therein; provided, however, that
the foregoing indemnity agreement with respect to any preliminary prospectus
shall not inure to the benefit of any Underwriter from whom the person asserting
such losses, claims, damages or liabilities purchased Shares, or any person
controlling such Underwriter, if it is established that a copy of the Prospectus
(as then amended or supplemented if the Company shall have furnished any
amendments or supplements thereto) was not sent or given by or on behalf of such
Underwriter to such person, if required by law so to have been delivered, at or
prior to the written confirmation of the sale of the Shares to such person, and
if the Prospectus (as so amended or supplemented) would have cured the defect
giving rise to such losses, claims, damages or liabilities; and provided,
further, that the liability of each Management Selling Shareholder under such
Management Selling Shareholder’s representations and warranties contained in
Sections 2(b)(vi)(A) and 2(b)(vii) hereof and under this paragraph (a) shall be
limited to an amount equal to the net proceeds received by such Management
Selling Shareholder from the sale of such Management Selling Shareholder’s
Shares.

(b) Each of SPEI and the Non-Management Selling Shareholders, severally and not
jointly, agrees to indemnify and hold harmless each Underwriter and each person,
if any, who controls any Underwriter within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof, any preliminary prospectus or the Prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto), or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only with reference to information
relating specifically to such Selling Shareholder, as set forth under the
caption “Principal and Selling Stockholders” (including the notes thereto);
provided, however, that the foregoing indemnity agreement with respect to any
preliminary prospectus shall not inure to the benefit of any Underwriter from
whom the person asserting such losses, claims, damages or liabilities purchased
Shares, or any person controlling such Underwriter, if it is established that a
copy of the Prospectus (as then amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) was not sent or given by
or on behalf of such Underwriter to such person, if required by law so to have
been delivered, at or prior to the written confirmation of the sale of the
Shares to such person, and if the Prospectus (as so amended or supplemented)
would have cured the defect giving rise to such losses, claims, damages or
liabilities; and provided, further, that with respect to any amount due an
indemnified person under this paragraph (b), each Selling Shareholder shall be
liable only to the extent of the net proceeds received by the Selling
Shareholder from the sale of such Selling Shareholder’s Shares.

(c) Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Selling Shareholders, the directors of the Company,
the officers of the Company who sign the Registration Statement and each person,
if any, who controls the Company or any Selling Shareholder within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or any amendment thereof, any preliminary prospectus
or the Prospectus (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto), or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, but only with
reference to information relating to such Underwriter furnished to the Company
in writing by such Underwriter through you expressly for use in the Registration
Statement, any preliminary prospectus, the Prospectus or any amendments or
supplements thereto.

(d) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 9(a), 9(b) or 9(c), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for (A) the fees and expenses of more than one separate firm (in
addition to any local counsel) for all Underwriters and all persons, if any, who
control any Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or who are affiliates of any
Underwriter within the meaning of Rule 405 under the Securities Act, (B) the
fees and expenses of more than one separate firm (in addition to any local
counsel) for the Company, its directors, its officers who sign the Registration
Statement and each person, if any, who controls the Company within the meaning
of either such Section; (C) the fees and expenses of more than one separate firm
(in addition to any local counsel) for the Selling Shareholders (other than
SPEI) and all persons, if any, who control any such Selling Shareholder within
the meaning of either such Section, and that all such fees and expenses shall be
reimbursed as they are incurred; and (D) the fees and expenses of more than one
separate firm (in addition to any local counsel) for SPEI and all persons who
control SPEI within the meaning of either such Section, and that all such fees
and expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Underwriters and such control persons and affiliates of
any Underwriters, such firm shall be designated in writing by Morgan Stanley. In
the case of any such separate firm for the Company, and such directors, officers
and control persons of the Company, such firm shall be designated in writing by
the Company. In the case of any such separate firm for the Selling Shareholders
(other than SPEI) and such control persons of such Selling Shareholders, such
firm shall be designated in writing by the persons named as attorneys in fact
for such Selling Shareholders under the Powers of Attorney. In the case of any
such separate firm for SPEI and such control persons of SPEI, such firm shall be
designated in writing by SPEI. The indemnifying party shall not be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second and third sentences of this paragraph,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (1) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (2) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

(e) To the extent the indemnification provided for in Section 9(a), 9(b) or 9(c)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party or parties on the
other hand from the offering of the Shares or (ii) if the allocation provided by
clause 9(e)(i) above is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
9(e)(i) above but also the relative fault of the indemnifying party or parties
on the one hand and of the indemnified party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Sellers on the one hand
and the Underwriters on the other hand in connection with the offering of the
Shares shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Shares (before deducting expenses) received by
each Seller and the total underwriting discounts and commissions received by the
Underwriters, in each case as set forth in the table on the cover of the
Prospectus, bear to the aggregate Public Offering Price of the Shares. The
relative fault of the Sellers on the one hand and the Underwriters on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Sellers
or by the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Underwriters’ respective obligations to contribute pursuant to this
Section 9 are several in proportion to the respective number of Shares they have
purchased hereunder, and not joint. In no event shall the liability of any
Selling Shareholder under this Section 9(e) exceed the amount that such Selling
Shareholder would have been required to pay under Section 9(b) had such
indemnification been held to be available thereunder.

(f) The Sellers and the Underwriters agree that it would not be just or
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 9(e). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 9, no Underwriter shall be required to contribute any
amount in excess of the amount by which the total price at which the Shares
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages that such Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 9 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity. The provisions of this Section 9
shall not supersede or otherwise affect any agreement that the Sellers may
otherwise have with respect to indemnification between them.

(g) The indemnity and contribution provisions contained in this Section 9 and
the representations, warranties and other statements of the Company and the
Selling Shareholders contained in this Agreement shall remain operative and in
full force and effect regardless of (i) any termination of this Agreement,
(ii) any investigation made by or on behalf of any Underwriter, any person
controlling any Underwriter or any affiliate of any Underwriter, any Selling
Shareholder or any person controlling any Selling Shareholder, or the Company,
its officers or directors or any person controlling the Company and
(iii) acceptance of and payment for any of the Shares.

10. Termination. The Underwriters may terminate this Agreement by notice given
by you to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the NYSE, the American
Stock Exchange or the Nasdaq National Market; (ii) trading of any securities of
the Company shall have been suspended on any exchange or in any over-the-counter
market; (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred; (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities; or (v) there shall have occurred any outbreak or escalation
of hostilities, or any change in financial markets or any calamity or crisis
that, in your judgment, is material and adverse and which, singly or together
with any other event specified in this clause (v), makes it, in your judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Shares on the terms and in the manner contemplated in the Prospectus.

11. Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date or an Option Closing Date, as the case may be, any one
or more of the Underwriters shall fail or refuse to purchase Shares that it has
or they have agreed to purchase hereunder on such date, and the aggregate number
of Shares which such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase is not more than one-tenth of the aggregate number of the
Shares to be purchased on such date, the other Underwriters shall be obligated
severally in the proportions that the number of Firm Shares set forth opposite
their respective names in Schedule II bears to the aggregate number of Firm
Shares set forth opposite the names of all such non-defaulting Underwriters, or
in such other proportions as you may specify, to purchase the Shares which such
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
on such date; provided that in no event shall the number of Shares that any
Underwriter has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 11 by an amount in excess of one-ninth of such number
of Shares without the written consent of such Underwriter. If, on the Closing
Date, any Underwriter or Underwriters shall fail or refuse to purchase Firm
Shares and the aggregate number of Firm Shares with respect to which such
default occurs is more than one-tenth of the aggregate number of Firm Shares to
be purchased, and arrangements satisfactory to you, the Company and the Selling
Shareholders for the purchase of such Firm Shares are not made within 36 hours
after such default, this Agreement shall terminate without liability on the part
of any non-defaulting Underwriter, the Company or the Selling Shareholders. In
any such case either you or the relevant Sellers shall have the right to
postpone the Closing Date, but in no event for longer than seven days, in order
that the required changes, if any, in the Registration Statement and in the
Prospectus or in any other documents or arrangements may be effected. If, on an
Option Closing Date, any Underwriter or Underwriters shall fail or refuse to
purchase Additional Shares and the aggregate number of Additional Shares with
respect to which such default occurs is more than one-tenth of the aggregate
number of Additional Shares to be purchased on such Option Closing Date, the
non-defaulting Underwriters shall have the option to (i) terminate their
obligation hereunder to purchase the Additional Shares to be sold on such Option
Closing Date or (ii) purchase not less than the number of Additional Shares that
such non-defaulting Underwriters would have been obligated to purchase in the
absence of such default. Any action taken under this paragraph shall not relieve
any defaulting Underwriter from liability in respect of any default of such
Underwriter under this Agreement.

If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of any Seller to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason any Seller shall be unable to perform its obligations under this
Agreement, the Sellers will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the reasonable fees and disbursements of their
counsel) reasonably incurred by such Underwriters in connection with this
Agreement or the offering contemplated hereunder.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

     
Very truly yours,
 

 
    WELLCARE HEALTH PLANS, INC.

 
   
By:
  /s/ THADDEUA BEREDAY
 
   



      Name:Thaddeus Berday

Title: Senior vice President & General Counsel



      SOROS PRIVATE EQUITY INVESTORS LP



      By: /s/ JOHN F. Brown



      Name: John F. Brown

Title: Attorney-in-Fact



      The Selling Shareholders named in Schedules I-B and I-C hereto, acting
severally

     
By:
  /s/ THADDEUS BEREDAY
 
   
 
  Name:Thaddeus Bereday
Attorney-in-Fact

Accepted as of the date hereof

Morgan Stanley & Co. Incorporated
SG Cowen & Co., LLC
UBS Securities LLC
Wachovia Capital Markets, LLC

      Acting severally on behalf of themselves and the

 
    several Underwriters named in Schedule II hereto.

 
    By: Morgan Stanley & Co. Incorporated

 
   
By:
  /s/ WILLIAM BLAIS
 
   



      Name: William Blais  

Title: Managing Director

1

SCHEDULE I-A

                 
Selling Shareholder
  Number of Shares   Number of
 
  To Be Sold   Additional Shares
 
          to be Sold
Soros Private Equity Investors LP
    5,575,055       1,125,000  
Total
    5,575,055       1,125,000  

2

SCHEDULE I-B

         
Selling Shareholder
  Number of Shares
 
  To Be Sold
Randolph Street Partners V – Fourth Venture
    50,928  
Sorrento Investment Group LLC
    37,517  
Total
    88,445  

3

SCHEDULE I-C

         
Selling Shareholder
  Number of Shares
 
  To Be Sold
Todd S. Farha
    165,000  
Regina Herzlinger
    10,000  
Kevin Hickey
    10,000  
Alif Hourani
    10,000  
Glen R. Johnson, M.D.
    4,000  
Ruben Jose King-Shaw, Jr.
    10,000  
Paul Behrens
    25,000  
Thaddeus Bereday
    20,000  
Heath Schiesser
    25,000  
Rupesh Shah
    50,000  
Randall Zomermaand
    7,500  
Total
    336,500  

4

SCHEDULE II

         
Underwriter
  Number of Firm Shares To Be
 
  Purchased
Morgan Stanley & Co.
Incorporated...............
    3,750,000  
SG Cowen & Co., LLC
    1,250,000  
UBS Securities LLC
    1,250,000  
Wachovia Capital Markets, LLC
    1,250,000  
Total:
    7,500,000  
 
       

5

EXHIBIT A

FORM OF LOCK-UP LETTER

December    , 2004

Morgan Stanley & Co. Incorporated
SG Cowen & Co., LLC
UBS Securities LLC
Wachovia Capital Markets, LLC
c/o Morgan Stanley

1585 Broadway

New York, NY 10036

Dear Sirs and Mesdames:

The undersigned understands that Morgan Stanley (“Morgan Stanley”) proposes to
enter into an Underwriting Agreement (the “Underwriting Agreement”) with
WellCare Health Plans, Inc., a Delaware corporation (the “Company”), providing
for the public offering (the “Public Offering”) by the several Underwriters,
including Morgan Stanley (the “Underwriters”), of 7,500,000 shares (the
“Shares”) of the common stock, par value $.01 per share, of the Company (the
“Common Stock”).

To induce the Underwriters that may participate in the Public Offering to
continue their efforts in connection with the Public Offering, the undersigned
hereby agrees that, without the prior written consent of Morgan Stanley on
behalf of the Underwriters, it will not, during the period commencing on the
date hereof and ending 90 days after the date of the final prospectus relating
to the Public Offering (the “Prospectus”), (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
or (2) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing sentence shall not apply to (a) transactions relating
to shares of Common Stock or other securities acquired in open market
transactions after the completion of the Public Offering, (b) transfers of
shares of Common Stock or any security convertible into Common Stock as a bona
fide gift or gifts or in connection with estate planning (c) distributions or
transfers of shares of Common Stock or any security convertible into Common
Stock to limited partners, stockholders or controlled affiliates of the
undersigned or (d) the establishment of a trading plan pursuant to Rule 10b5-1
under the Securities Exchange Act of 1934, as amended, provided that no sales or
other transfers occur under such plan during the restricted period referred to
above in this paragraph; provided that in the case of any transfer or
distribution pursuant to clause (b) or (c) each donee, distributee or transferee
shall sign and deliver a lock-up letter substantially in the form of this
letter. In addition, the undersigned agrees that, without the prior written
consent of Morgan Stanley on behalf of the Underwriters, it will not, during the
period commencing on the date hereof and ending 90 days after the date of the
Prospectus, make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s share of Common
Stock except in compliance with the foregoing restrictions.

If:

(1) during the last 17 days of the 90-day restricted period the Company issues
an earnings release or material news or a material event relating to the Company
occurs; or

(2) prior to the expiration of the 90-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the 90-day period,

the restrictions imposed by this letter shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event.

The undersigned understands that the Company and the Underwriters are relying
upon this agreement in proceeding toward consummation of the Public Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Underwriters. This agreement shall
automatically terminate if the purchase of the Firm Shares (as defined in the
Underwriting Agreement) pursuant to the Underwriting Agreement is not completed
within 10 business days of the date of the Prospectus.

6

Very truly yours,

(Name)

(Address)

7